TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-08-00022-CV



            Diana L. Morris a/k/a Diana Aguilar and Phillip Morris, Appellants

                                                 v.

                        Juan Aguilar and Margarita Aguilar, Appellees


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 250TH JUDICIAL DISTRICT
      NO. D-1-FM-98-000103, HONORABLE DERWOOD JOHNSON, JUDGE PRESIDING



                            MEMORANDUM OPINION


               On July 26, 2013, this Court sent the appellants a notice stating that their brief was

late and asking them to file a response to the notice by August 5, 2013. To date, the appellants have

not filed a response to our late-brief notice or their brief. Accordingly, we dismiss this appeal for

want of prosecution. See Tex. R. App. P. 42.3.



                                              __________________________________________

                                              David Puryear, Justice

Before Justices Puryear, Rose, and Goodwin

Dismissed for Want of Prosecution

Filed: August 28, 2013